Citation Nr: 0941172	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling from June 28, 2004 to April 19, 2006 for post 
operative right ankle instability, including arthritic 
changes, posttraumatic deformity of the talus, anterior 
talofibular ligament tear, and fibular and tibial avulsion 
fractures (right ankle disability).  

2.  Entitlement to an initial rating in excess of 30 percent 
disabling from April 20, 2006 to December 7, 2006 for a right 
ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling from March 1, 2007 to the present for a right ankle 
disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
January 1993.  
 
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision, which granted service 
connection and initially evaluated the Veteran's right ankle 
disability as 10 percent disabling, effective June 28, 2004.  
Thereafter, the RO increased the Veteran's disability rating 
to 30 percent from April 20, 2006 to December 7, 2006.  The 
RO assigned a 100 percent convalescence rating from December 
8, 2006 to February 28, 2007 following his right ankle 
surgery.  Thereafter, the Veteran's disability rating was 
decreased to 10 percent disabling, effective March 1, 2007.

The Veteran testified before the undersigned during a June 
2009 travel board hearing.  A transcript of the proceedings 
has been associated with the claims file.  

This matter is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.

In a June 2005 rating decision, the RO granted service 
connection for a right ankle disability and assigned a 10 
percent disability rating under Diagnostic Codes (DCs) 5010-
5271 for limitation of motion of the ankle and mild arthritic 
changes.  The RO thereafter recharacterized the Veteran's 
disability as analogous to malunion of the tibia and fibula 
with an ankle disability under DCs 5010-5271 and assigned a 
30 percent disability rating from April 20, 2006 to December 
8, 2006.  Following a temporary total disability evaluation, 
the Veteran was assigned a 10 percent disability rating from 
March 1, 2007 to the present.  

The Board notes, with respect to increased ratings, that with 
a claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Also, where a claimant has filed a notice of disagreement as 
to a RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
The Board must determine the appropriate disability ratings 
from the date that service connection was initially granted 
to the present.  

However, the Board observes that the Veteran was last 
afforded a VA examination in April 2005.  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a)(2009).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  The Veteran underwent surgery for his 
right ankle disability in December 2006.  The Board 
acknowledges that VA treatment records dated in January 2007 
and February 2007 reveal follow-up treatment for his right 
ankle surgery, to include range of motion measurements.  
However, no further VA examinations were performed to assess 
the severity of his ankle disability. Additionally, the 
Veteran testified during his June 2009 travel board hearing 
that the surgery only minimally improved the symptoms of his 
right ankle disability and that he continued to experience 
pain, instability, and limited range of motion.  As such, the 
Board finds that a VA examination is necessary to determine 
the severity and extent of the Veteran's disability.  The 
examination should include a review of the Veteran's claims 
file and past clinical history, with particular attention to 
the severity of present symptomatology, as well as any 
significant pertinent medical history since his April 2005 VA 
examination and his December 2006 ankle surgery.  

Because the matter must be remanded, the Board takes this 
opportunity to further develop the record.  The claims file 
contains VA treatment records from the VA medical centers in 
Portland, Oregon and Roseburg, Oregon, which show treatment 
to February 2007.  The RO should obtain updated VA treatment 
records from these facilities for treatment from February 
2007 to the present.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's VA treatment 
records from the VA medical centers in 
Portland, Oregon and Roseburg, Oregon 
from February 2007 to the present.  

2.	Then, schedule the Veteran for a VA 
examination to determine the severity 
of his service-connected right ankle 
disability.  The entire claims file 
must be made available to and reviewed 
by the examiner prior to the 
examination.  The examiner should 
indicate in the report that the entire 
file was reviewed.  All appropriate 
medical diagnostic tests should be 
accomplished, and all clinical findings 
should be reported in detail, in terms 
conforming to the applicable rating 
criteria. 

3.	After the above is complete, 
readjudicate the Veteran's claim.  If 
the claim remains denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


